LINDSAY, GANS AND EDWARDS, JJ.
This matter comes before the Court by several petitions. The first, from Mary Mahan and Annie Franz, daughters of the deceased, praying the revocation of the letters of administration granted to George AV. Lutz and John B. McGraw, upon the grounds that the letters had been inadvertently granted, and that the said parties had not been consulted in the matter; and further, that the said administrators did not await the twenty days, in accordance with Section 16, Article 93.
The second petition, by George W. Lutz, one of the administrators, upon the grounds that the said John B. Mc-Graw had misinformed him in regard to the administration; that instead of the letters being granted to him (George AV. Lutz), the said McGraw had the letters issued to him, George AV. Lutz, and John B. McGraw, and that it was not the intention of the petitioner to have the said McGraw associated as administrator with him, and that he had been grossly imposed upon by the said John B. McGraw.
The third petition is a cross petition from John W. Lutz, asking that he may be permitted io withdraw his renunciation filed in favor of George W. Lutz and John B. McGraw, and in case the letters of administration, granted to George W. Lutz and John B. Mc-Graw should be revoked, that letters of administration be granted to him (John W. Lutz) and John B. McGraw.
To the first petition there have been two answers; one by John B. McGraw, stating that the objections to the validity of granting letters are mere conceptions of an ingeuius mind without foundation in law and without merit.
The second by George W. Lutz, one of the administrators, admitting the matters and things alleged and joining with Mary Mahan and Annie Franz in asking that the letters granted 6c revolted.
The second petition of George AV. Lutz is answered by John B. McGraw, his co-administrator, denying all the allegations of the petition.
After a careful examination of the testimony in the case and the arguments of the respective counsel upon all of the allegations, the Court is of the opinion that there has been an unnecessary haste in the application for letters of administration on the said estate, but that it is not one of those cases that are required to wait 20 days by Section 16 of Art. 93; but the Court docs find that the letters were madvertently granted, there being two sons of the deceased (John AV. and George AV. Lutz), both of whom had equal right to the administration under Section 23, Art. 93, and from the testimony it appears that the representation made at the time, that George AV. Lutz was the only son and entitled to the administration, and that he desired to associate John B. McGraw with him, was not a correct statement, as John AV. Lutz was equally entitled to the administration with George AV. *434Lutz and should have been notified as required by Section 31 of Article 93.
It also appears by the evidence that there was a renunciation of John W. Lutz, filed some days after the granting of the letters of administration to George W. Lutz and John B. MeGraw, but this was obtained upon the promise that he (John W. Lutz) would be rewarded by the administrators for so doing, and that it was not stated whether this reward was to be from commissions or otherwise; the renunciation being obtained upon the promise of reward, thereby taking advantage of one who was equally entitled to the administration. And it also appears that the said Jno. W. Lutz filed a cross-bill, asking that he may be permitted to withdraw his renunciation, and in case of the revocation of the letters of administration granted to George W. Lutz and John B. MeGraw, that letters be granted to himself (John W. Lutz) and John B. MeGraw, thereby showing an unjust determination to control the administration of the estate.
We, therefore, think that this case comes clearly under the ruling of the case of “Rosenthal vs. Mahon,” in 65th Maryland, 418, and that the letters of administration should be revoked.
It is hereby ordered, this 21st day of February, 1894, that the letters of administration granted to George W. Lutz and John B. McGraw, be and the same are hereby revoked.
And it is further ordered, that fhe costs be paid out of the estate.